Citation Nr: 0308431	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  95-02 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to 
July 1991 and had a period of active duty for training from 
April 1, 1995, to April 22, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating determination 
of the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

The veteran's current diagnoses of left S1 radiculopathy and 
lumbar myositis were aggravated during his period of active 
duty for training.  


CONCLUSION OF LAW

Left S1 radiculopathy and lumbar myositis were aggravated 
during the veteran's active duty for training.  38 U.S.C.A. 
§§ 101 (24), 106, 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the December 1994 rating 
determination, the February 1995 SOC, and the February and 
October 2001 SSOCs, informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
by the Board in March 1998 for further development, with said 
development being completed, and the veteran appeared at a 
personal hearing before a hearing officer in May 2001.  
Furthermore, in May 2002, the Board, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), prepared a development 
memorandum which requested that the veteran report for a VA 
examination to determine the nature and etiology of any 
current low back disorder.  The requested examination was 
performed in December 2002.  Thereafter, the veteran was 
furnished a written copy of the examination results and his 
representative indicated that the veteran had no further 
evidence or argument to submit in April 2003.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21)-(22) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

A review of the record demonstrates that the veteran passed 
two ureteral stones in January and February 1991.  

On March 18, 1991, the veteran was seen with complaints of 
low back pain shooting down his leg for four days.  The 
veteran indicated that he had hurt his back while lifting 
heavy objects.  A diagnosis of lumbar muscle strain was 
rendered at that time.  There were no neurological deficits.

At the time of the veteran's June 1991 service discharge 
examination, normal findings were reported for the spine and 
lower extremities.  

In June 1992, the veteran was seen with complaints of 
episodic muscle spasms.  

A CT scan of the lumbar spine performed in July 1994 revealed 
a small left lateral herniated disc at L4-L5 with extension 
of the disc.  In a September 1994 letter, the veteran 
indicated that this condition had occurred during his Gulf 
War service.  In October 1994, the veteran was again seen 
with complaints of low back pain.  

In an undated document entitled Report of Accidental Injury, 
the veteran indicated that he felt a sudden pain in his back 
when loading and unloading equipment with his Company Supply 
section.  The veteran reported that he was taken to base camp 
by his fellow officers and that he had intense pain to the 
point that he was given a massage and pills.  He then went to 
sick call.  

In his December 1994 notice of disagreement, the veteran 
indicated that the diagnosis of a muscle spasm inservice was 
erroneous and that it was a herniated disk instead of a 
muscle strain.  The veteran noted that he took Motrin until 
his condition worsened and that he then went to the VA 
hospital where he was diagnosed with a herniated disc.  

On April 17, 1995, the veteran was seen with complaints of 
left leg pain for three or four days.  A history of L4-5 
radiculopathy due to a ruptured disk was noted at that time.  
A diagnosis of L4-5 radiculopathy of the left leg was 
rendered.  On April 19, 1995, the veteran was seen with 
complaints of having hurt his back at work that morning.  The 
veteran reported that the pain started out as minor but then 
increased to the whole back.  A diagnosis of a kidney stone 
was rendered at that time.  The veteran was hospitalized and 
shock wave lithotripsy was performed.  

In a March 1998 affidavit, signed by numerous members of the 
1600 Ord. Co. PRNG, it was indicated that the veteran's low 
back herniated lumbar disc began in and was directly related 
to the veteran's Gulf War service.  

In April 1999, the veteran was afforded a VA examination.  In 
the examination report, the examiner noted that he had 
carefully reviewed the claims folder.  He observed that the 
veteran had passed kidney stones in January and February 1991 
and that he had been treated with lithotripsy in April 1991.  
He noted that there was no mentioning of low back pain during 
the hospital course.  He also observed that the veteran did 
not complain of low back pain at the time of his first VA 
examination, performed in March 1993.  He noted that the 
first time that the veteran claimed service connection for a 
low back disorder was in July 1992 relating it to the March 
1991 incident.  The examiner indicated that he believed that 
the March 1991 treatment for an acute back sprain was 
temporary and resolved with treatment with no permanent 
disability being shown at the time of discharge.  He stated 
that the evidence of record did not establish that low back 
disability was manifested to a compensable degree within one 
year of the veteran's discharge from service.  The VA 
physician further indicated that it was his opinion that the 
herniated nucleus pulposus shown by CT scan was not related 
to the acute resolved lumbar sprain inservice.  

At the time of his May 2001 hearing, the veteran reported 
that he hurt his back inservice when picking up some heavy 
objects.  He noted that the pain continued and he was 
subsequently sent for an x-ray which revealed a kidney stone.  
The veteran stated that he injured his back when lifting 
heavy conveyor belts.  He indicated that he went to sick 
call.  He reported that he had trouble with his back while 
being treated for his kidney stones but did not tell anybody.  
The veteran testified that his back pain continued following 
his release from service to the point where he went for a CT 
scan in July 1994, which showed that he had a herniated disc.  
He noted that his back pain interfered with his job as a 
teller at the bank due to his having to always bend down when 
putting in the money.  The veteran reported that he had never 
suffered an injury to his back prior to his entry into active 
service.  

In December 2001, the veteran submitted copies of a treatment 
record showing treatment for chronic low back pain in May 
1995.  A diagnosis of a small L4-5 HNP was rendered at that 
time.  

In May 2002, the Board requested further development in this 
matter, to include an additional VA examination.

Following examination, the examiner was requested to render 
the following opinions:  What were the veteran's current back 
diagnoses?  Was there a relation between any current 
diagnosis and the veteran's first period of service?  Did 
this disorder increase during the period of active duty for 
training? If there was an increase in severity during active 
duty for training was such due to the natural progress of the 
preservice disease? 

In December 2002, the veteran was afforded the requested 
examination.  At the time of the examination, the veteran 
reported that he had injured his low back in January 1991 
when a conveyor belt was being unloaded between himself and 
several other soldiers.  Prior to that incident, the veteran 
reported that he had never had any low back problems.  He 
noted that his low back pain was the same as it was in 1991.  
He complained of constant low back pain, with a throbbing 
left side which radiated down to his left thigh to his calf.  
The veteran reported having numbness of the same 
distribution.  He denied any fecal or urinary incontinence.  
He reported stiffness in his low back.  

The veteran noted taking Tylenol and Motrin as needed.  He 
also reported using hot packs and Ben-Gay.  He further 
indicated that he had constant severe low back pain and that 
bending and prolonged sitting and lifting were precipitating 
factors.  Alleviating factors included hot packs and 
Percocet.  The veteran wore a lumbar corset.  

Physical examination revealed 28 degrees of flexion, 14 
degrees of extension, 20 degrees of lateral bending to the 
right, and 15 degrees of lateral bending to the left.  
Painful motion was present in all planes of motion of the 
lumbar spine especially towards extension.  There was 
tenderness to palpation on the left L5-S1 paravertebral 
muscles.  There were no postural abnormalities or fixed 
deformities.  The musculature of the back was symmetric.  

There was no atrophy of the lower extremity.  Muscle manual 
test was 5/5.  Straight leg raising tests were negative.  The 
veteran had +2 right Achilles and +2 patellar reflexes.  Left 
Achilles reflexes were absent.  The examiner observed that a 
June 1994 CT scan showed a small left lateral herniated disc 
at L4-5 with extension of disc material into the left 
foramen.  Diagnoses of Left S1 radiculopathy and lumbar 
myositis were rendered.  

The examiner indicated that he had reviewed the claims 
folder.  He noted that the veteran was treated for low back 
problems on March 18, 1991, with complaints of low back pain 
shooting down the left leg.  He was diagnosed with a low back 
strain and treated for 5 days with muscle relaxants and anti-
inflammatory medicines.  He noted that there was no evidence 
of treatment for a low back disorder from March 18, 1991, to 
October 28, 1994.  The examiner further observed that an 
April 17, 1995, progress note indicated that the veteran had 
complaints of left leg pain for three or four days.  The pain 
radiated from the left low back to below the knee 
posteriorly.  Physical examination showed a straight leg test 
and a decreased patellar reflex.  There was no sensory 
deficit or decreased strength.  The assessment was L4-5 
radiculopathy, left leg.  The examiner also observed that the 
veteran was seen on May 8, 1995, with chronic low back 
moderate severe pain.  There was occasional post left leg 
numbness.  Motor strength was5/5.  There was no weakness and 
deep tendon reflexes were symmetric.  

In response to the development questions posed by the Board, 
the examiner indicated that the veteran's current back 
diagnoses were lumbar myositis and left S1 radiculopathy.  He 
further reported that there was not enough evidence in the 
service medical record to state that the current diagnosis 
and the first period of service were related.  He noted that 
evidence in the service medical record showed that the 
veteran seemed to have radiating pain down the left lower 
extremity but that there were no neurological deficits as 
were seen at the time of the current examination.  He further 
observed that at the time of the 1991 separation examination 
there was no treatment or complaint of pain and that there 
was no treatment or complaints of pain until 1994.  

As to the question of whether the veteran's disorder 
increased in severity during the period of active duty for 
training, the examiner indicated that on April 17, 1995, the 
veteran was seen with complaints of left leg pain for three 
or four days with a history of L4 radiculopathy due to a 
ruptured disc.  The examiner noted that a diagnosis of L4-5 
radiculopathy of the left leg was rendered.  He further 
observed that the veteran was seen in April 1995 with 
complaints of having hurt his back at work.  The veteran 
reported that the pain started out as minor but increased to 
the low back with a diagnosis of kidney stones being 
rendered.  He noted that the veteran was hospitalized and 
shockwave lithotripsy was performed.  The examiner indicated 
that the veteran's back problem did increase since he was now 
found to have absent left S1 deep tendon reflex.  

As to the question of whether the increase in severity during 
active duty for training was due to a natural progression or 
other preservice disease, the examiner indicated that the 
loss of a deep tendon reflex was not necessarily a natural 
progression of HNP.  He opined that this probably appeared 
due to further damage of the low back.  

Active duty

Service connection is not warranted for a low back disorder 
as a result of service performed from December 1990 to July 
1991.  While the veteran was seen with complaints of lumbar 
muscle strain in March 1991, the remaining service medical 
records are devoid of any complaints of low back problems.  
Moreover, at the time of the veteran's June 1991 service 
discharge examination, normal findings were reported for the 
spine and lower extremities.  Treatment records in the year 
immediately following service separation also do not make 
reference to any complaints or findings of a back disorder.  
Furthermore, the April 1999 VA examiner specifically 
indicated that the muscle strain incurred inservice was acute 
and transitory.  His opinion was based upon a review of the 
entire claims folder.  Moreover, the December 2002 examiner 
indicated that there was not enough evidence in the service 
medical record to state that any current diagnosis and the 
first period of service were related.  

The Board finds that the most probative evidence establishes 
that the active duty back pain was acute and resolved.  To 
the extent that the veteran attempts to attribute the remote 
diagnosis to service, neither he nor his informants are 
competent.  To the extent that he has attempted to establish 
continuity of symptomatology, such allegation is unsupported 
and not credible.  Although the standard is continuity of 
symptoms, the absence of treatment records for his complaints 
renders his statement less credible.  The Board finds that 
the negative separation examination, the silence of the 
record in proximity to active duty and the opinions of VA 
examiners are far more probative than the veteran's 
unsupported statements, even if sworn.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Active duty for training.

A CT scan performed in June 1994 revealed a HNP.  This 
evidence clearly establishes that a lumbar herniated disc 
existed prior to the period of active duty for training.  
However, service connection may still be granted if there was 
aggravation during such period of service.

Thereafter, the veteran was seen with complaints of left leg 
pain for three or four days on April 17, 1995.  A history of 
L4-5 radiculopathy due to a ruptured disk was noted at that 
time and a diagnosis of L4-5 radiculopathy of the left leg 
was rendered.  The December 2002 examiner indicated that that 
the pain started out as minor but increased to the low back 
with a diagnosis of kidney stones being rendered.  He noted 
that the veteran was hospitalized and shockwave lithotripsy 
was performed.  The examiner stated that the veteran's back 
problem had increased in severity since he was now found to 
have absent left S1 deep tendon reflex.  Furthermore, when 
answering the question as to whether the increase in severity 
during active duty for training was due to a natural 
progression or other preservice disease, the examiner 
indicated that the loss of a deep tendon reflex was not 
necessarily a natural progression of HNP and that this 
probably appeared due to further damage of the low back.

In sum, there is clear evidence that a lumbar disc disorder 
preexisted service (note the presumption of soundness does 
not attach as this was not active service).  However, a VA 
examiner has determined that there was an increase in 
severity and that such increase was not due to natural 
progress.  As such, service connection for HNP with left S1 
radiculopathy and lumbar myositis are warranted on the basis 
of aggravation during the period of active duty for training.  


ORDER

Service connection for left S1 radiculopathy and lumbar 
myositis is granted.


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

